Name: 89/690/EEC: Council Decision of 21 December 1989 concerning the conclusion of an Agreement between the European Economic Community and the Republic of Finland on trade electronic data interchange systems
 Type: Decision
 Subject Matter: information and information processing;  distributive trades;  Europe
 Date Published: 1989-12-30

 Avis juridique important|31989D069089/690/EEC: Council Decision of 21 December 1989 concerning the conclusion of an Agreement between the European Economic Community and the Republic of Finland on trade electronic data interchange systems Official Journal L 400 , 30/12/1989 P. 0006COUNCIL DECISIONof 21 December 1989concerning the conclusion of an Agreement between the European Economic Community and the Republic of Finland on trade electronic data interchange systems(89/690/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas by Decision 87/499/EEC (4) the Council adopted a communications network Community programme on trade electronic data interchange systems (Tedis); Whereas by Decision 89/241/EEC (5) the Council amended the said Decision in order to enable firms in non-member countries with which the Community has concluded agreements associating those countries with the Tedis programme to take part in that programme; Whereas, by that Decision 89/241/EEC, the Council also authorized the Commission to negotiate such agreements with the members of the European Free Trade Association; Whereas the Agreement between the European Economic Community and the Republic of Finland on trade electronic data interchange systems should there be approved, HAS DECIDED AS FOLLOWS: Article 1The Agreement between the European Economic Community and the Republic of Finland on trade electronic data interchange systems is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2The President of the Council shall give, on behalf of the Community, the notification provided for in Article 8 of the Agreement. Done at Brussels, 21 December 1989. For the CouncilThe PresidentE. CRESSON(1) OJ N ° C 285, 11. 11. 1989, p. 6. (2) Opinion delivered on 15 December 1989 (not yet published in the Official Journal). (3) Opinion delivered on 19 December 1989 (not yet published in the Official Journal). (4) OJ N ° L 285, 8. 10. 1987, p. 35. (5) OJ N ° L 97, 11. 4. 1989, p. 46.